
	
		II
		Calendar No. 935
		110th CONGRESS
		2d Session
		S. 2449
		[Report No. 110–439]
		IN THE SENATE OF THE UNITED STATES
		
			December 11, 2007
			Mr. Kohl (for himself,
			 Mr. Leahy, and Mr. Graham) introduced the following bill; which was
			 read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			August 1, 2008
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend chapter 111 of title 28, United States Code,
		  relating to protective orders, sealing of cases, disclosures of discovery
		  information in civil actions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sunshine in Litigation Act of
			 2007.
		2.Restrictions on
			 protective orders and sealing of cases and settlements
			(a)In
			 generalChapter 111 of title 28, United States Code, is amended
			 by adding at the end the following:
				
					1660.Restrictions
				on protective orders and sealing of cases and settlements
						(a)(1)A court shall not enter
				an order under rule 26(c) of the Federal Rules of Civil Procedure restricting
				the disclosure of information obtained through discovery, an order approving a
				settlement agreement that would restrict the disclosure of such information, or
				an order restricting access to court records in a civil case unless the court
				has made findings of fact that—
								(A)such order would
				not restrict the disclosure of information which is relevant to the protection
				of public health or safety; or
								(B)(i)the public interest in
				the disclosure of potential health or safety hazards is outweighed by a
				specific and substantial interest in maintaining the confidentiality of the
				information or records in question; and
									(ii)the requested
				protective order is no broader than necessary to protect the privacy interest
				asserted.
									(2)No order entered
				in accordance with paragraph (1), other than an order approving a settlement
				agreement, shall continue in effect after the entry of final judgment, unless
				at the time of, or after, such entry the court makes a separate finding of fact
				that the requirements of paragraph (1) have been met.
							(3)The party who is
				the proponent for the entry of an order, as provided under this section, shall
				have the burden of proof in obtaining such an order.
							(4)This section shall
				apply even if an order under paragraph (1) is requested—
								(A)by motion pursuant
				to rule 26(c) of the Federal Rules of Civil Procedure; or
								(B)by application
				pursuant to the stipulation of the parties.
								(5)(A)The provisions of this
				section shall not constitute grounds for the withholding of information in
				discovery that is otherwise discoverable under rule 26 of the Federal Rules of
				Civil Procedure.
								(B)No party shall
				request, as a condition for the production of discovery, that another party
				stipulate to an order that would violate this section.
								(b)(1)A court shall not
				approve or enforce any provision of an agreement between or among parties to a
				civil action, or approve or enforce an order subject to subsection (a)(1), that
				prohibits or otherwise restricts a party from disclosing any information
				relevant to such civil action to any Federal or State agency with authority to
				enforce laws regulating an activity relating to such information.
							(2)Any such
				information disclosed to a Federal or State agency shall be confidential to the
				extent provided by law.
							(c)(1)Subject to paragraph
				(2), a court shall not enforce any provision of a settlement agreement between
				or among parties that prohibits 1 or more parties from—
								(A)disclosing that a
				settlement was reached or the terms of such settlement, other than the amount
				of money paid; or
								(B)discussing a case,
				or evidence produced in the case, that involves matters related to public
				health or safety.
								(2)Paragraph (1) does
				not apply if the court has made findings of fact that the public interest in
				the disclosure of potential health or safety hazards is outweighed by a
				specific and substantial interest in maintaining the confidentiality of the
				information.
							.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 111 of
			 title 28, United States Code, is amended by adding after the item relating to
			 section 1659 the following:
				
					
						1660. Restrictions on protective orders
				and sealing of cases and
				settlements.
					
					.
			3.Effective
			 dateThe amendments made by
			 this Act shall—
			(1)take effect 30
			 days after the date of enactment of this Act; and
			(2)apply only to
			 orders entered in civil actions or agreements entered into on or after such
			 date.
			
	
		1.Short titleThis Act may be cited as the
			 Sunshine in Litigation Act of
			 2008.
		2.Restrictions on
			 protective orders and sealing of cases and settlements
			(a)In
			 generalChapter 111 of title 28, United States Code, is amended
			 by adding at the end the following:
				
					1660.Restrictions on
				protective orders and sealing of cases and settlements
						(a)(1)A court shall not
				enter an order under rule 26(c) of the Federal Rules of Civil Procedure
				restricting the disclosure of information obtained through discovery, an order
				approving a settlement agreement that would restrict the disclosure of such
				information, or an order restricting access to court records in a civil case
				unless the court has made findings of fact that—
								(A)such order would not
				restrict the disclosure of information which is relevant to the protection of
				public health or safety; or
								(B)(i)the public interest
				in the disclosure of potential health or safety hazards is outweighed by a
				specific and substantial interest in maintaining the confidentiality of the
				information or records in question; and
									(ii)the requested protective
				order is no broader than necessary to protect the privacy interest
				asserted.
									(2)No order entered in
				accordance with paragraph (1), other than an order approving a settlement
				agreement, shall continue in effect after the entry of final judgment, unless
				at the time of, or after, such entry the court makes a separate finding of fact
				that the requirements of paragraph (1) have been met.
							(3)The party who is the
				proponent for the entry of an order, as provided under this section, shall have
				the burden of proof in obtaining such an order.
							(4)This section shall apply
				even if an order under paragraph (1) is requested—
								(A)by motion pursuant to
				rule 26(c) of the Federal Rules of Civil Procedure; or
								(B)by application pursuant
				to the stipulation of the parties.
								(5)(A)The provisions of
				this section shall not constitute grounds for the withholding of information in
				discovery that is otherwise discoverable under rule 26 of the Federal Rules of
				Civil Procedure.
								(B)No party shall request,
				as a condition for the production of discovery, that another party stipulate to
				an order that would violate this section.
								(b)(1)A court shall not
				approve or enforce any provision of an agreement between or among parties to a
				civil action, or approve or enforce an order subject to subsection (a)(1), that
				prohibits or otherwise restricts a party from disclosing any information
				relevant to such civil action to any Federal or State agency with authority to
				enforce laws regulating an activity relating to such information.
							(2)Any such information
				disclosed to a Federal or State agency shall be confidential to the extent
				provided by law.
							(c)(1)Subject to
				paragraph (2), a court shall not enforce any provision of a settlement
				agreement described under subsection (a)(1) between or among parties that
				prohibits 1 or more parties from—
								(A)disclosing that a
				settlement was reached or the terms of such settlement, other than the amount
				of money paid; or
								(B)discussing a case, or
				evidence produced in the case, that involves matters related to public health
				or safety.
								(2)Paragraph (1) does not
				apply if the court has made findings of fact that the public interest in the
				disclosure of potential health or safety hazards is outweighed by a specific
				and substantial interest in maintaining the confidentiality of the
				information.
							(d)When weighing the
				interest in maintaining confidentiality under this section, there shall be a
				rebuttable presumption that the interest in protecting personally identifiable
				information relating to financial, health or other similar information of an
				individual outweighs the public interest in disclosure.
						(e)Nothing in this section
				shall be construed to permit, require, or authorize the disclosure of
				classified information (as defined under section 1 of the Classified
				Information Procedures Act (18 U.S.C.
				App.)).
						.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 111 of
			 title 28, United States Code, is amended by adding after the item relating to
			 section 1659 the following:
				
					
						1660. Restrictions on protective orders and
				sealing of cases and
				settlements.
					
					.
			3.Effective
			 dateThe amendments made by
			 this Act shall—
			(1)take effect 30 days after
			 the date of enactment of this Act; and
			(2)apply only to orders
			 entered in civil actions or agreements entered into on or after such
			 date.
			
	
		August 1, 2008
		Reported with an amendment
	
